VICKERY, J.
Independence Nurseries Co. brought this action in Cleveland Municipal Court on a book account against S. Pakeltis. At the trial the president of the company was called as witness and an attempt was made to introduce into evidence the account book in which this amount was entered, which hook was in charge of the person testifying, altho not kept in his handwriting.
Objection was made to the introduction of this book, and the court sustained this objection. Error was prosecuted to the Court; of Appeals which held:
1. The subject matter of the accounts was a proper matter to he kept in the book accounts.
2. Where the account sued upon is properly entered in an account book, such book is admissible in evidence.
Judgment reversea and cause remanded for new trial.